Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cheryl F. Cohens appeals the district court’s order denying her motions for reconsideration of the court’s orders granting summary judgment for Defendants on her employment discrimination claims. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Cohens does not challenge in her informal brief the basis for the district court’s disposition of her motions for reconsideration, she has forfeited appellate review of the court’s order. Accordingly, we grant Cohens leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.